IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00189-CV

CHRISTOPHER A. PHILLIPS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2002-296-C


                          MEMORANDUM OPINION


      Appellant, Christopher A. Phillips, appeals from a judgment signed by the trial

court on April 30, 2019. By letter dated June 7, 2019, the Clerk of this Court notified

appellant that the appeal is subject to dismissal because the original filing fee had not

been paid and warned appellant that the Court would dismiss the appeal unless, within

ten days from the date of the letter, appellant paid the filing fee or obtained indigent

status for the purpose of appeal. Ten days have passed, and appellant has not paid the
filing fee for this appeal or obtained indigent status. Accordingly, we hereby dismiss this

appeal. See TEX. R. APP. P. 42.3(c).




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed July 3, 2019
[CV06]




Phillips v. State                                                                    Page 2